DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A(I), B(II), and C(I) in the reply filed on April 8, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear is “a rigid portion” in lines 1-2 is the same rigid portion as recited in claim 4 or a different rigid portion.  For examination purposes, this rigid portion is interpreted to be the same as the rigid portion in claim 4.  Using this interpretation, it is recommended to amend the limitation to recite “the rigid portion” to overcome the rejection.
Regarding claim 6, it is unclear is “a rigid portion” in line 2 is the same rigid portion as recited in claim 4 or a different rigid portion.  For examination purposes, this rigid portion is interpreted to be the same as the rigid portion in claim 4.  Using this interpretation, it is recommended to amend the limitation to recite “the rigid portion” to overcome the rejection.
Claim 8 recites the limitation "the post" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim should be amended so that claim 7 is dependent on claim 2 or if the limitation should be interpreted to mean “a post”.  For examination purposes, the limitation is interpreted to mean “a post”.
Regarding claim 12, the claim recites “another anti-reflux valve” and is dependent on claim 1 which does not recite an anti-reflux valve.  It is unclear if the claim should be amended to depend on claim 11 or if the claim should be amended to recite “an anti-reflux valve”.  For examination purposes, the claim was interpreted to be dependent on claim 11.
Claim 14 recites the limitation "the anti-reflux valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim should be dependent on claim 11 or if the claim should be amended to recite “an anti-reflux valve”.  For examination purposes, the claim was interpreted to be dependent on claim 11.
Claim 15 is also rejected by virtue of being dependent on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinsing (US 5676346).
Regarding claim 1, Leinsing discloses a needleless access connector (fig. 3), comprising: 
a body (see below), comprising: 
a proximal end configured to couple to an instrument delivery device (see below; the proximal end designated below is functionally capable of being operationally coupled to a generic instrument delivery device) ; and 
a distal end configured to couple to a peripheral intravenous catheter assembly (see below; the distal end designated below is functionally capable of being coupled to a peripheral IV catheter assembly); and 

    PNG
    media_image1.png
    196
    421
    media_image1.png
    Greyscale

an accordion valve disposed within the body between the proximal end and the distal end (piston element 44 in fig. 2), wherein the accordion valve comprises an accordion portion (compressible section 48 in fig. 7a), wherein in response to compression of the accordion portion and opening of the accordion valve, a straight pathway extending through the proximal end and the distal end is exposed such that an instrument of the instrument delivery device may move distally from the proximal end to the distal end through the straight pathway without bending (fig. 5 shows a straight pathway existing which would allow a generic instrument delivery device to move through connector 60, orifice 26, and through the interior of the connector 12).
Regarding claim 7, Leinsing discloses a male luer fitting (connector 60 in fig. 3 has a male luer 62) configured to slide between a proximal position and a distal position (the connector 60 is functionally capable of “sliding” upward and downward with respect to housing 12), wherein in response to the male luer fitting sliding from the proximal position to the distal position, the male luer fitting contacts a proximal end of the accordion valve and moves the accordion valve distally (fig. 3 shows as the connector is slid downwards, the accordion valve is also moved downward).
Regarding claim 8, Leinsing discloses the accordion valve comprises a slit (orifice 26 in fig. 1 is shown to be a slit), the slit opens in response to contact from the male luer fitting and prior to the accordion valve contacting [a] post (fig. 3 shows that the male luer fitting 60 opens the orifice before the top of the valve contacts the post; the examiner notes that this interpretation appears consistent with Applicant’s invention which shows the accordion portion contacting the post but the top of the valve opening before the top contacts the post, see figs. 2A/2B for example).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias (US 5549566).
Regarding claim 1, Elias discloses a needleless access connector (fig. 3 and 4), comprising: 
a body (see below, body of connector 12a in fig. 3), comprising: 
a proximal end configured to couple to an instrument delivery device (see below; the proximal end designated below is functionally capable of being operationally connected to a generic instrument delivery device); and 
a distal end configured to couple to a peripheral intravenous catheter assembly (see below; the distal end designated below is functionally capable of being coupled to a peripheral IV catheter assembly); and 

    PNG
    media_image2.png
    256
    439
    media_image2.png
    Greyscale

an accordion valve disposed within the body between the proximal end and the distal end (valve 10a in fig. 3), wherein the accordion valve comprises an accordion portion (main body portion 52 in fig. 1; the examiner notes that the embodiment of fig. 3 and 4 has an equivalent portion), wherein in response to compression of the accordion portion and opening of the accordion valve (fig. 4), a straight pathway extending through the proximal end and the distal end is exposed such that an instrument of the instrument delivery device may move distally from the proximal end to the distal end through the straight pathway without bending (an instrument is capable of moving distally through passageway 68a in fig. 3 which is shown to be a straight passageway).
Regarding claim 2, Elias discloses a post (cannula 18a in fig. 3) configured to extend through the accordion valve when the accordion valve is open (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elias, as applied to claims 1 and 2 above, and further in view of Paradis (US 6079432).
Regarding claim 4, Elias teaches all of the claimed limitations set forth in claims 1 and 2, as discussed above, but does not teach or disclose the accordion valve comprises a rigid portion, wherein the rigid portion is disposed proximal to the accordion portion.
Paradis teaches a similar valve (valve 10 in fig. 1B) which comprises a deformable valve (depressible plug 20 in fig. 1B) having a deformable portion (flexible body 22 in fig. 1B).  Paradis further teaches that the deformable valve comprises a rigid portion disposed proximal to the deformable portion (base ring 32 in fig. 3A of interface cam 30 is shown to be proximal to the deformable portion in fig. 2C and is disclosed in 6:38-41 to be made from polypropylene, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the accordion valve of Elias to have the cam interface which includes the rigid portion proximal to the deformable portion, as taught by Paradis, to prevent gouging of the cannula head (6:48-49).
Regarding claim 5, in the modified connector of Elias, Paradis discloses the accordion valve comprises a rigid portion disposed on an inner surface of the accordion valve (fig. 2C), wherein the rigid portion contacts the post (fig. 2D shows the ring 32 contacting the cannula 14).
Regarding claim 6, in the modified connector of Elias, Paradis discloses a proximal end of the accordion valve comprises a rigid portion (fig. 2C shows the top of the valve, which is equated to the proximal end, having the rigid portion).
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing, as applied to claim 1 above, and further in view of Fangrow (US 20060173420).
Regarding claim 11, Leinsing discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose an anti-reflux valve disposed within the body between the proximal end and the distal end.
Fangrow is directed towards a substantially similar connector (fig. 1B) which comprises a proximal and a distal end (see below).  Fangrow further teaches an anti-reflux valve (check valve 20 in fig. 2A) disposed within a body of the connector (see below) between the proximal and distal ends (fig. 1B). 

    PNG
    media_image3.png
    364
    641
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of Leinsing to be configured to accommodate the anti-reflux valve and to have incorporated the anti-reflux valve into the housing in between the proximal and distal ends so that the flap of the anti-reflux valve covers the Y-branch (21 in fig. 1) of Leinsing.  Fangrow teaches that this modification prevents retrograde flow which can dilute and delay delivery of the full dose of medication to the patient (paragraph 6).
Regarding claim 14, in the modified connector of Leinsing, Leinsing discloses the body comprises a first piece that comprises the anti-reflux valve (housing 14 in fig. 2 would have the anti-reflux valve of Fangrow at the junction of the Y-branch 21) and a second piece that comprises the accordion valve (luer adaptor 16 in fig. 2 shows that the adaptor comprises a portion of the accordion valve), wherein a luer fitting of the first piece is coupled to a corresponding luer fitting of the second piece (fig. 2 shows skin 36 of the second piece fitting cover stepped end 34 of the first piece to form a sealed connection; the examiner notes that this interpretation appears consistent with Applicant’s “luer fitting” in fig. 6 which shows a portion of the second piece sealingly engaged to a corresponding cavity of the first piece).
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing, as applied to claim 1 above, and further in view of DeFrank (US 5242432).
Regarding claim 16, Leinsing discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the distal end is coupled to the peripheral intravenous catheter assembly.
DeFrank is drawn to a substantially similar connector (fig. 2) which comprises a peripheral intravenous catheter assembly coupled to the distal end of the connector (tube 28 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the distal end to include the peripheral intravenous catheter assembly of DeFrank for the purpose of establishing a connection between the connector and the patient to provide a therapeutic agent to the patient.
Regarding claim 20, Leinsing discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the distal end comprises an extension tube, wherein the extension tube extends outwardly from a distal port.
DeFrank teaches a substantially similar connector (fig. 2) which comprises a distal port (exit opening 38 in fig. 2) with an extension tube extending outwardly from the distal port (tube 28 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the distal port of Leinsing (exit port 20 in fig. 2) with the extension tube of DeFrank for the purpose of establishing a connection between the connector and the patient to provide a therapeutic agent to the patient.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinsing, as applied to claim 1 above, and further in view of Mansour (US 20150374910).
Regarding claim 17, Leinsing discloses all of the claimed limitations set forth in claim 1, as discussed above, and further discloses a side port (Y-branch 21 in fig. 1).  However, Leinsing does not teach or disclose the side port comprises another valve, wherein the other valve is compressible such that fluid flows around an outer surface of the other valve to pass the other valve.
Mansour teaches a similarly structured connector (fig. 1) which comprises a side port (side port 106 in fig. 4).  Mansour further teaches a valve positioned in the main line (valve 114 in fig. 2A) and another valve positioned in the side port (valve 116 in fig. 2A) which is compressible such that fluid flows around an outer surface of the other valve to pass the other valve (the examiner notes that based on the configuration of the valve 116 in fig. 2A, PHOSITA would understand the valve to be compressible due to the presence of the dimples, see below, which allow the valve to more easily deform to allow fluid to flow around the other valve).

    PNG
    media_image4.png
    282
    245
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the side port of Leinsing to include another valve, wherein the other valve is compressible such that fluid flows around an outer surface of the other valve to pass the other valve, as taught by Mansour.  This addition would help keep the side port closed when not in use which can prevent retrograde flow through the side port and would also improve sterility of the valve by closing the valve when not in use.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or disclose a proximal end of the post is flexible.  Elias is the closest piece of prior art as discussed above.  However, Elias explicitly teaches that the post is rigid (5:24-27).  As such PHOSITA would not be motivated to modify the proximal end of the post to be flexible.
Regarding claim 12, the prior art does not teach or disclose another anti-reflux valve disposed within the body between the proximal end and the distal end.  The closest piece of prior art is Leinsing and Fangrow as discussed above.  The examiner notes that both valves (accordion valve of Leinsing and the flap valve of Fangrow) are configured to prevent retrograde fluid flow.  As such, there is no reason in the prior art which suggests incorporating another anti-reflux valve.
Regarding claim 15, the prior art does not teach or disclose the second piece comprises a side port.  The closest piece of prior art is Fangrow.  However, Fangrow teaches that the first piece, which is the piece defined as comprising the anti-reflux valve, comprises a side port
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783